Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. With regard to Applicant’s argument (1) as set forth on page 7 of the response, the examiner wishes to note that the teaching at issue here [paragraph 241] should be understood in context.  What it teaches is that, as a result of the procedures disclosed in the reference LIU, (a) “when the pucch resource is determined by using the method 1”, (b) the corresponding “number of bits of the shift field in the DCI format” will be observed to be “0 bits”. Applicant takes issue with this teaching in (1) because the disclosure above does not allegedly determine the size of the field in the DCI to be 0 bits. However, the main teaching relied upon to reject the relevant subject matter is not this teaching (instead, it was the teaching in paragraph 242: “when the number of bits of the shift field is given as 0 bits … the terminal apparatus 1 determine[s] the PUCCH resource as in the method 1, regardless of the shift field included in the DCI format”). Thus, Applicant’s objections to paragraph 241’s teachings would not suffice to traverse the rejection. In any event, it should be noted here that the teaching in paragraph 241 does not contradict or render inconsistent the rejection’s application of paragraph 242 to reject the claim.
Applicant’s argument (2) in the response is directed to the trailing phrase “regardless of the shift field included in the DCI format” at the end of the applied teaching in paragraph 242.  This phrase does not render paragraph 242 ineffective to reject the claim because, taken in context, it only reiterates and conveys the same meaning as the first part of the sentence: “when the number of bits of the shift field [in the DCI] is given as 0- bits based on the condition described above”. In particular, if the DCI shift field is 0 bits in size, it is effectively nonexistent, and thus the process will proceed “regardless of the shift field [which is of course now effectively nonexistent] included in the DCI format”.  The examiner believes that the sentence is internally consistent and teaches, in its entirety, that in the event that a DCI field is 0 bits, a PUCCH is determined in a particular way, which is sufficient to reject the relevant subject matter in the claim. This teaching in paragraph 242 is also sufficient to teach the step of determining the size of the shift field, since the size of the shift field is a factor in deciding which method to use to determine the PUCCH resources.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0182012 A1 to Liu et al.
As to claim 12, Liu discloses A terminal (Fig. 9) comprising:
a control section (Fig. 9 and internal components therein, e.g., 105, 103, 101 and 107) that determines, based on higher layer signaling (paragraphs 63-65, 85-87, 141-142, 153, 182, 234 especially paragraph 182, disclosing using RRC layer signaling to signal higher layer parameters that may be used to configure/determine the number of bits of the “shift” field in DCI), a size of a field within downlink control information (see preceding comment and citations, paragraph 182: “the number of bits of the shift field … may be given at least based on a part of or all of information on a higher layer parameter from the base station apparatus 3 in advance”, where the “shift” field in the DCI discloses “a field within downlink control information”), and 
determines, when the determined size of the field within the DCI is 0 bit, a physical uplink control channel (PUCCH) resource within a PUCCH resource set (paragraphs 87-90, 205-242, especially paragraph 241-242, 288, 298: “when the number of bits of the shift field [in DCI] is given as 0 bits based on the conditions described above, the terminal apparatus 1 determine the PUCCH resource as in the method 1, regardless of the shift field included in the DCI format”, teaching this limitation [note that this teaching in paragraph 242 is also sufficient to teach the step of determining the size of the shift field, since the size of the shift field is a factor in deciding which method to use to determine the PUCCH resources and thus the size of the field would necessarily need to be determined]; further see Figs. 8A and 8B, and paragraphs 180-182, disclosing “shift” field in DCI format, or DCI; and paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set); and
a transmitting section (Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109) that transmits a PUCCH using the PUCCH resource (paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set; Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109).
As to claim 13, Liu discloses the method as in the parent claim 12.
Liu further discloses wherein the PUCCH resource is a first resource within the PUCCH resource set. (paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set, teaching this limitation).
As to claim 14, see rejection for claim 12.
As to claim 15, Liu discloses a base station comprising:
a control section that determines (Fig. 10, base station 3, comprising 301, 303), based on higher layer signaling (paragraphs 63-65, 85-87, 141-142, 153, 182, 234 especially paragraph 182, disclosing using RRC layer signaling to signal higher layer parameters from the base station to the UE that may be used to configure/determine the number of bits of the “shift” field in DCI), a size of a field within downlink control information (see preceding comment and citations, paragraph 182: “the number of bits of the shift field … may be given at least based on a part of or all of information on a higher layer parameter from the base station apparatus 3 in advance”, where the “shift” field in the DCI discloses “a field within downlink control information”, teaching that the higher layer RRC signaling is used by the UE to determine and configure for the UE, the size of the shift field), and 
determines, when the determined size of the field within the DCI is 0 bit, a physical uplink control channel (PUCCH) resource within a PUCCH resource set (paragraphs 87-90, 205-242, especially paragraph 241-242, 288, 298: “when the number of bits of the shift field [in DCI] is given as 0 bits based on the conditions described above, the terminal apparatus 1 determine the PUCCH resource as in the method 1, regardless of the shift field included in the DCI format”, teaching this limitation [note that this teaching in paragraph 242 is also sufficient to teach the step of determining the size of the shift field, since the size of the shift field is a factor in deciding which method to use to determine the PUCCH resources and thus the size of the field would necessarily need to be determined]; further see Figs. 8A and 8B, and paragraphs 180-182, disclosing “shift” field in DCI format, or DCI; and paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set, and since PUCCH is transmitted to the base station, teaching that the base station is also configured to identify and receive such PUCCH resources, which in view of the fact that the base station had signaled the higher layer parameter identifying the number of bits in the shift field in the DCI, teaches this limitation); and 
a receiving section that receives a PUCCH transmitted using the PUCCH resource (Fig. 10, teaching base station receiver 305 and 309; paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set, teaching this limitation since PUCCH is transmitted in the uplink direction to the base station).
As to claim 16, Liu discloses A system comprising a terminal and a base station, wherein 
The terminal comprises (Fig. 9): a control section (Fig. 9 and internal components therein, e.g., 105, 103, 101 and 107) that determines, based on higher layer signaling (paragraphs 63-65, 85-87, 141-142, 153, 182, 234 especially paragraph 182, disclosing using RRC layer signaling to signal higher layer parameters that may be used to configure/determine the number of bits of the “shift” field in DCI), a size of a field within downlink control information (see preceding comment and citations, paragraph 182: “the number of bits of the shift field … may be given at least based on a part of or all of information on a higher layer parameter from the base station apparatus 3 in advance”, where the “shift” field in the DCI discloses “a field within downlink control information”), and 
determines, when the determined size of the field within the DCI is 0 bit, a physical uplink control channel (PUCCH) resource within a PUCCH resource set (paragraphs 87-90, 205-242, especially paragraph 241-242, 288, 298: “when the number of bits of the shift field [in DCI] is given as 0 bits based on the conditions described above, the terminal apparatus 1 determine the PUCCH resource as in the method 1, regardless of the shift field included in the DCI format”, teaching this limitation [note that this teaching in paragraph 242 is also sufficient to teach the step of determining the size of the shift field, since the size of the shift field is a factor in deciding which method to use to determine the PUCCH resources and thus the size of the field would necessarily need to be determined]; further see Figs. 8A and 8B, and paragraphs 180-182, disclosing “shift” field in DCI format, or DCI; and paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set); and
a transmitting section (Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109) that transmits a PUCCH using the PUCCH resource (paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set; Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109), and
the base station receives the PUCCH using the PUCCH resource (Fig. 10, disclosing a base station; paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set, teaching this limitation since PUCCH is transmitted in the uplink direction to the base station)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463